335 N.W.2d 316 (1983)
214 Neb. 696
STATE of Nebraska, Appellee,
v.
Owens HARRINGTON, Appellant.
No. 82-676.
Supreme Court of Nebraska.
June 17, 1983.
*317 Owens Harrington, pro se.
Paul L. Douglas, Atty. Gen., and Martel J. Bundy, Asst. Atty. Gen., Lincoln, for appellee.
KRIVOSHA, C.J., and BOSLAUGH, McCOWN, WHITE, HASTINGS, CAPORALE, and SHANAHAN, JJ.
PER CURIAM.
Defendant-appellant, Owens Harrington, appeals from the order of the District Court denying him post conviction relief. We dismiss the appeal.
Defendant filed his petition for post conviction relief on March 16, 1982. On August 31, 1982, the District Court entered its order denying the relief requested. Defendant filed his notice of intent to appeal on October 4, 1982.
Neb.Rev.Stat. § 25-1912(1) (Cum.Supp.1982) requires that proceedings to obtain a reversal, vacation, or modification of final orders made by the District Court shall be by filing in the office of the clerk of the District Court within 1 month after the rendition of such final order, or within 1 month from the overruling of a motion for a new trial, a notice of intention to prosecute such appeal. Defendant filed his notice of intent to appeal more than 1 month after the order denying the relief sought in his petition for post conviction relief. There was no motion for a new trial.
It is the settled law of this state that where a notice of appeal is not filed within 1 month from the entry of the final order appealed from as required by § 25-1912(1), this court obtains no jurisdiction to hear the appeal, and the appeal must be dismissed. State v. Buss, 192 Neb. 407, 222 N.W.2d 113 (1974).
Accordingly, the within appeal is dismissed.
APPEAL DISMISSED.